robert fitzgerald pough petitioner v commissioner of internal revenue respondent docket no 21954-07l filed date r seeks to collect income taxes and sec_6672 i r c pen- alties by means of levy and lien at the trial of this case p raised his inability to obtain a home equity loan unless the tax_lien was released p failed to timely raise this issue with the assigned appeals officer although he was given a reason- able time to respond to obtain a loan and to have his counsel contact the appeals officer regarding the income_tax liabil- ities p failed to submit amended income_tax returns after being provided adequate time to do so p had previously agreed to his liability under sec_6672 i r c after being offered an administrative hearing held p did not properly raise the income_tax liabilities with the appeals officer and may not raise that issue in this case see 129_tc_107 held further p having declined an administrative hearing may not raise in this pro- ceeding the sec_6672 i r c liability held further because the appeals officer gave p adequate time to submit the requested items it was not an abuse_of_discretion to move ahead when p failed to submit them held further r’s pro- posed collection actions are sustained robert fitzgerald pough pro_se anne m craig for respondent opinion goeke judge this case was commenced in response to a notice_of_determination concerning collection action sus- taining a notice_of_federal_tax_lien and a proposed levy with respect to sec_6672 civil penalties for three calendar quarters during and income taxes for year sec_2002 through the issue for decision is whether the internal_revenue_service irs appeals officer abused her discretion in determining to sustain the tax_lien and the proposed levy for the reasons stated herein we conclude that the appeals officer did not abuse her discretion unless otherwise indicated all section references are to the internal_revenue_code in effect for the relevant period verdate 0ct date jkt po frm fmt sfmt v files pough sheila pough v commissioner background some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference at the time the peti- tion was filed petitioner resided in florida petitioner is president of direct inc direct which sells installs and services equipment for police and fire dispatchers direct was delinquent in paying trust_fund_taxes for quarters ending march june and sep- tember on date petitioner and his representative met with an irs revenue_officer the irs thereafter issued to petitioner a letter do proposing to assess sec_6672 penalties against petitioner for the unpaid trust_fund_taxes of direct petitioner did not appeal or contest the assess- ments proposed in the letter do petitioner signed form_2751 proposed assessment of trust fund recovery penalty agreeing to assessments against him of sec_6672 penalties for the unpaid trust_fund_taxes of direct on date petitioner filed delinquent and income_tax returns each return showed a balance due on date petitioner was issued a final notice_of_intent_to_levy and notice of your right to a hearing for his and income_tax liabilities on date petitioner was issued a final notice_of_intent_to_levy and notice of your right to a hearing for hi sec_2002 and income_tax liabilities on date petitioner was issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for his and income_tax liabilities on date petitioner was issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for hi sec_2002 and income_tax liabilities on date petitioner was issued a final notice_of_intent_to_levy and notice of your right to a hearing for the trust fund recovery penalties tfrps on date petitioner was issued a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for the tfrps petitioner timely submitted requests for hearings in response to each notice_of_federal_tax_lien filing and verdate 0ct date jkt po frm fmt sfmt v files pough sheila united_states tax_court reports your right to a hearing under sec_6320 and final notice_of_intent_to_levy and notice of your right to a hearing an irs appeals officer was assigned to hear petitioner’s requests the appeals officer determined that direct was not current on its federal tax deposits ftds and that petitioner was not in compliance with estimated payments of his income taxes for and the appeals officer and petitioner held a telephone hearing on date during the hearing petitioner said he would be able to pay the tfrps within days but he did not petitioner also said that his accountant incorrectly prepared petitioner’s tax returns for through petitioner said he intended to file form sec_1040x amended u s individual_income_tax_return but he never did so additionally petitioner orally requested an installment_agreement of dollar_figure a month but he never submitted a form_656 offer_in_compromise the appeals officer requested that petitioner file form 433-a collection information statement for wage earners and self-employed individuals and form 433-b collection information statement for businesses and submit a profit and loss p l statement for direct the form 433-a petitioner submitted showed equity of approximately dollar_figure in real_estate he owned the p l statement peti- tioner submitted showed direct had net_income of dollar_figure in on date the appeals officer determined that peti- tioner’s unpaid individual tax_liabilities from form sec_1040 u s individual_income_tax_return for year sec_2002 through would total dollar_figure by date on date the appeals officer called petitioner and asked whether he would be able to pay this liability within days by bor- rowing against his assets petitioner responded that he would be meeting with a loan officer at his bank in the next week to discuss refinancing his property in order to pay the individual liabilities the appeals officer told petitioner to notify her by date if he was unable to secure suffi- cient financing to pay the individual liabilities within days petitioner called with questions on date and reaffirmed his commitment to get back to the appeals officer with further information on financing by the date deadline petitioner did not get back to the appeals officer petitioner represents that he inquired about a home equity verdate 0ct date jkt po frm fmt sfmt v files pough sheila pough v commissioner loan but was told he could not get one because of the liens which the irs had filed on his home petitioner introduced no evidence that he had actually made such an inquiry with a bank petitioner further represents that he requested that the appeals officer lift the liens so that he could apply for a loan there is no evidence that such a request was made until date at that time the appeals officer did not release the liens on date petitioner informed the appeals officer that he was preparing a request for abatement of penalties for all taxable years at issue but he did not specify which penalties he was referring to petitioner said he would send the abatement request to the appeals officer by date petitioner never sent such a request on date the appeals officer called petitioner and informed him that records indicated that he had not made any ftds for direct for the quarters ending march and date during the date telephone call petitioner claimed he would provide verification of compli- ance with the obligation to make ftds for those quarters petitioner also requested an additional week to see whether he could get funds to fully pay his liabilities for income taxes and for tfrps within days petitioner did not provide verification of compliance by direct with its obligation to make the ftds or provide information regarding full payment of his liabilities on date petitioner left a message for the appeals officer that he had retained someone with a power_of_attorney to represent him petitioner stated the representa- tive would contact the appeals officer the next day to discuss the case no one did on date the appeals officer again spoke with petitioner petitioner asked whether the appeals officer had been contacted by his representative and she responded that she had not the appeals officer informed petitioner that she planned to close the file petitioner said he would get in touch with the representative and have the person contact the appeals officer the next day if the appeals officer would delay closure of the file the appeals officer agreed to delay however again no one contacted her on date the appeals officer closed the file verdate 0ct date jkt po frm fmt sfmt v files pough sheila united_states tax_court reports on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and sec_6330 notice_of_determination the notice of deter- mination sustained the proposed levy and the notices of fed- eral tax_lien nftls for all tax periods at issue the notice_of_determination set forth a conclusion that the requirements of law and administrative procedure had been met and that the need for efficient collection justified the intrusiveness of the collection action the notice_of_determination also stated that petitioner had not submitted a written request for an abatement of penalties nor a form_656 that neither an offer-in-compromise nor an installment_payment would be an acceptable collection alternative given petitioner’s equity in assets and his earning capacity and that petitioner was not in compliance with his income_tax obligations for and nor wa sec_911 direct in compliance with its obligation to make ftds for petitioner timely filed a petition for lien or levy action under sec_6320 and sec_6330 requesting a review of respondent’s collection action the petition alleged that peti- tioner and direct were in compliance with all federal tax filings and that no loans could be obtained to satisfy the liabilities a trial was held on march and in jacksonville florida at trial petitioner testified extensively much of his testimony pertained to a separate hearing involving direct which was not appealed to this court and which is not at issue petitioner also testified that he was confused about all the actions taken against him and how to resolve them finally petitioner testified that the income of direct as stated in the p l statement was incorrect i lien and levy hearings discussion sec_6321 imposes a lien in favor of the united_states on all property of a taxpayer liable for taxes after a demand for payment of the taxes has been made and the taxpayer fails to pay the lien arises when the assessment is made sec_6322 the secretary must send a written notice to the taxpayer of the filing of a notice of lien and of the taxpayer’s right to a hearing on the matter sec_6320 similarly verdate 0ct date jkt po frm fmt sfmt v files pough sheila pough v commissioner before proceeding with a levy the irs must issue a final notice_of_intent_to_levy and notify the taxpayer of the right to a hearing sec_6330 and b during the hearing a taxpayer may raise any relevant issue including challenges to the appropriateness of the collection action and possible collection alternatives sec_6330 following the hearing the appeals_office must make a determination whether the lien filing was appropriate and is required to consider whether the secretary has met the require- ments of applicable law and administrative procedure the relevant issues raised by the taxpayer and whether the proposed collection action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the collection action be no more intrusive than necessary sec_6330 ii underlying liabilities in a hearing a taxpayer may challenge the existence or amount of the underlying tax_liability for any_tax period if he did not receive a notice_of_deficiency for such liability or otherwise have an opportunity to dispute such tax_liability sec_6330 we address the underlying tfrp and income_tax liabilities separately petitioner previously had an opportunity to challenge the tfrp liabilities when he received the letter do but he did not do so instead petitioner signed form_2751 agreeing to assessment against him of the tfrps therefore he was unable to contest the underlying tfrp liabilities in the hearing and we may not consider them sec_6330 d while petitioner told the appeals officer that he intended to file amended income_tax returns petitioner did not do so over the period of nearly months between the filing of his original form sec_1040 and the issuance of the notice of deter- mination the underlying income_tax liabilities were there- fore not challenged in the hearing and we may not consider them see sec_6330 d 129_tc_107 newstat v commissioner tcmemo_2005_262 verdate 0ct date jkt po frm fmt sfmt v files pough sheila united_states tax_court reports iii standard of review where a taxpayer’s underlying tax_liability is not in dis- pute the court reviews the commissioner’s determination for abuse_of_discretion see 114_tc_604 114_tc_176 to establish an abuse_of_discretion the taxpayer must prove that the decision of the commissioner was arbitrary capricious or without sound basis in fact or in law giamelli v commissioner supra pincite citing 112_tc_19 tinnerman v commissioner tcmemo_2010_150 in reviewing for abuse_of_discretion we generally consider only the arguments issues and other matters that were raised at the hearing or otherwise brought to the attention of the appeals_office giamelli v commissioner supra pincite tinnerman v commissioner supra considering the facts of this case we find that there was no abuse_of_discretion in the appeals offi- cer’s determination to uphold the tax_lien and the proposed levy against petitioner iv whether the decision to sustain the liens and notices of levy was an abuse_of_discretion a whether the secretary has met the requirements of applicable law and administrative procedure before issuance of a notice_of_determination an appeals officer must verify that all requirements of applicable law and administrative procedure have been met sec_6330 a the appeals officer determined that respondent fol- lowed the requirements of applicable law and administrative procedure in filing the liens and proposing to levy the notice_of_determination noted that the liabilities were duly assessed and the requisite notices were mailed timely to petitioner there is no evidence that the requirements of applicable law and administrative procedure were not satisfied b relevant issues raised by petitioner an appeals officer is required to consider any relevant issue raised by a taxpayer during the course of a hearing including challenges to the appropriateness of collection action and collection alternatives offered by the taxpayer verdate 0ct date jkt po frm fmt sfmt v files pough sheila pough v commissioner sec_6330 b we find that the appeals officer adequately took into consideration the relevant issues peti- tioner raised and did not abuse her discretion petitioner expressed interest in an installment_agreement of dollar_figure per month petitioner also informed the appeals officer that he wished to submit a request for abatement of penalties and that he was going to have his representative contact the appeals officer finally petitioner attempted to have the appeals officer release the liens on his home so that he could apply for an equity loan we address each of these matters in turn we find the appeals officer did not abuse her discretion in regard to petitioner’s expression of interest in an installment_agreement petitioner did not submit a written proposal for such an agreement nor a form_656 as is requisite for an offer-in-compromise he was not current on his tax obliga- tions and neither was his corporation see giamelli v commissioner supra pincite reliance on a failure to pay current taxes in rejecting a collection alternative does not constitute an abuse_of_discretion nelson v commis- sioner tcmemo_2009_108 although petitioner stated he would provide verification of his and direct’s compliance with tax obligations he did not do so in addition the appeals officer told petitioner that an installment_agreement would not be acceptable given petitioner’s equity in assets and petitioner’s income from direct as reported on form 433-a and the p l statement it was proper for the appeals officer to consider these items when determining whether to accept such an offer-in-compromise see 123_tc_1 affd 412_f3d_819 7th cir schropp v commissioner tcmemo_2010_71 we also find the appeals officer did not abuse her discre- tion by not waiting for petitioner’s representative to get in touch with her or by not waiting for petitioner to submit a written request for abatement of penalties petitioner failed to meet reasonable deadlines set by the appeals officer relating to the representative and to the abatement of pen- alties request this court has found that when an appeals officer gives a taxpayer an adequate timeframe to submit requested items it is not an abuse_of_discretion to move ahead if the taxpayer fails to submit the requested items shanley v commissioner tcmemo_2009_17 verdate 0ct date jkt po frm fmt sfmt v files pough sheila united_states tax_court reports petitioner represents that he attempted to get a loan but was denied outright because a tax_lien had been placed on his home it appears that on date petitioner requested that the appeals officer lift the lien so he could apply for a loan petitioner did not provide any evidence that he had in fact discussed obtaining a loan with a bank by date petitioner had already violated several deadlines including the date deadline to get back to the appeals officer about obtaining a loan against the equity in his house given all the circumstances including petitioner’s dilatory behavior we find that the appeals officer did not abuse her discretion in rejecting petitioner’s request to lift the liens so that he could apply for a home equity loan see shanley v commissioner supra c balancing the need for efficient collection_of_taxes with concerns of petitioner that collection be no more intrusive than necessary the final item to be considered is whether the proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 the appeals officer performed a balancing test finding that the liens and the potential levies did balance the needs of collection with the concerns of petitioner we find the appeals officer did not abuse her discretion in so finding see eg castillo v commissioner tcmemo_2004_238 while petitioner orally suggested an installment_plan he did not make a written proposal in that respect nor submit a form_656 as a predicate to an offer-in-compromise there- fore the appeals officer was presented with no concrete pro- posal for a collection alternative the appeals officer was met with petitioner’s missed dead- lines and empty promises the appeals officer took into consideration the equity petitioner had in assets and the income his business was producing and the fact that peti- tioner was not current on his tax obligations she gave peti- tioner an opportunity to file amended form sec_1040 and prove he was current on his tax obligations but petitioner did nei- ther when she told petitioner on date that she verdate 0ct date jkt po frm fmt sfmt v files pough sheila pough v commissioner intended to close the file yet again she gave petitioner another chance to have his representative contact her petitioner failed to promptly notify the appeals officer when he was unable to obtain a home equity loan failed to file amended form sec_1040 and failed to meet numerous dead- lines v conclusion for the reasons discussed above we find that the appeals officer did not abuse her discretion in determining to sustain the tax_lien and the proposed levy to reflect the foregoing decision will be entered for respondent f verdate 0ct date jkt po frm fmt sfmt v files pough sheila
